Citation Nr: 1626555	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  09-25 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for a low back disability, to include as secondary to a service-connected left knee disability.  

2. Entitlement to service connection for a right foot disability, with bunion and hallux valgus, to include as secondary to a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1974 to February 1975.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 1999 rating decision by the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's application to reopen a claim of service connection for a low back disability, and a November 2007 rating decision by the St. Petersburg, Florida, which denied service connection for a right foot disability.  [The Veteran filed a timely notice of disagreement with the October 1999 rating decision that was not acted upon until November 2006.]  The Veteran's record is now in the jurisdiction of the New York, New York, RO.  A September 2013 Board decision reopened the claim of service connection for a low back disability, and remanded both issues on appeal for additional development.  In January 2015, the case was remanded to ensure compliance with the Board's September 2013 Remand.  In March 2015 the Veteran requested a hearing before the Board in Washington, D.C.  In April 2016, such hearing was held before the undersigned; a transcript is in the Veteran's record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.  


REMAND

The Veteran seeks service connection for low back and right foot disabilities, as secondary to an altered gait due to his service-connected left knee disability.  He states that he began having back pain due to an altered gait from his left knee in 1993.  Alternatively, he claims that his low back disability is related to a low back injury he sustained in 1983 when his left knee gave way while he was descending on stairs.  

The record shows that lumbar spine degenerative disc disease is diagnosed, and contains conflicting medical opinions in this matter.  A December 1995 opinion by a VA physician indicates that the Veteran's low back disability "may be related to" his left knee disability.  A May 1999 VA examiner's opinion indicates that "[i]t is highly likely that his back condition is aggravated due to repeated left knee surgery in 1992 and long term gait deviation such as swaying to the left side and antalgic gait to the left side when he walks."  A September 1999 VA addendum opinion indicates that the Veteran's "left knee condition for long duration thoretically can adversely affect his back condition."  And an August 2010 VA examiner's opinion indicates that "[i]t is at least as likely as not that the back condition is the result of the [service-connected] left knee condition"; no rationale was provided.  Thereafter, an August 2011 VA examiner opined that the Veteran's low back disability is "less likely than not...a result of his service connected left knee condition," and that it is "less likely than not" that his left knee disability "worsened or aggravated" the low back disability.  A November 2013 VA examiner's opinion indicates that it is "less likely than not...that the Veteran's low back disorder is caused or aggravated by his service-connected left knee disorder to include an altered gait"; and a February 2015 VA addendum opinion reiterates the November 2013 opinion.  

Regarding the right foot, the record shows the Veteran has diagnoses of right foot hallux valgus, pes planus, and bunion, but contains conflicting medical opinions in the matter.  The Veteran asserts that a March 2009 VA podiatry note indicates that his left knee disability caused or aggravates a right foot disability.  A March 2009 VA examiner's opinion indicates that the "[r]ight foot is more likely the result of the knees, left knee condition," and that "[i]t is more likely than not there is more pain on his left knee secondary to the bunion of the feet, which he has and also the flat feet.  So it is more likely than not that this is the result of it."  A May 2009 addendum opinion states that a "bunion is caused by ill-fitting shoe wear or can be inherit (genetic)...Therefore, the right foot bunion is not caused by or a result of the [s]ervice-connected left knee condition."  A September 2011 VA addendum opinion states that the Veteran's "hallux valgus is less likely as not...caused by or a result of his left knee condition."  A November 2013 VA examiner's opinion, in pertinent part, indicates that "[i]t is less likely than not...that any right foot disorder is caused or aggravated by his service-connected left knee disorder to include an altered gait"; and a February 2015 VA addendum opinion reiterates the November 2013 opinion. 

The Board finds that none of the medical opinions in the record regarding the etiology of the Veteran's low back and right foot disabilities reflects consideration of the entire history or the disabilities, or adequately accounts for the conflicting medical opinions in the matters.  Accordingly, a remand for addendum opinions that reconcile the conflicting medical opinions in the record, and address all factors for consideration, is necessary.

At the April 2016 hearing, the Veteran testified that following his back injury he received treatment at the Bronx, New York VA medical center (VAMC) for about 6-8 months, but records of such treatment, and records of VA treatment from 1983 to 1988, are not associated with his record.  Furthermore, the most recent complete records of VA treatment in the record are from August 2007.  Any records of VA evaluations or treatment the Veteran received for his low back from 1983 to 1988, and for his low back and right foot since August 2007 may contain pertinent information, are constructively of record; and must be secured.  

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record complete (those not already in the record, to the present) clinical records of all VA evaluations and/or treatment the Veteran has received for his low back and right foot disabilities at the Bronx VAMC from 1983 to 1988, and all updated records of his VA treatment for foot, back, and knee disabilities since August 2007.  If any records sought are unavailable, the reason why that is so must be noted (e.g., they do not exist, or were destroyed), and the Veteran should be so notified.  
2. Thereafter, the AOJ should arrange for the entire record to be forwarded to an orthopedist (specifically, not the February 2015 VA examiner) for review and an addendum opinion regarding whether or not the Veteran's low back and right foot disabilities are secondary to (have been caused or aggravated [the opinion must address aggravation] by) his service-connected left knee disability.  Upon review of the entire record, to include this remand, and if deemed necessary (if so such should be arranged) an examination of the Veteran, the examiner should provide opinions that respond to the following:  

(a) Is it at least as likely as not (a 50% or better probability) that the Veteran's low back disability was caused or aggravated by his service-connected left knee disability (to include as due to an altered gait or a fall sustained in 1983 when his left knee reportedly gave way)?  The rationale should reflect consideration of the Veteran's various assertions regarding onset of his low back pain.  The examiner must comment on the December 1999, May 1999, September 1999, August 2010, August 2011, November 2013, and February 2015 medical opinions in the record, expressing agreement or disagreement with each, and explaining the rationale for the agreement or disagreement.  

(b) Is it at least as likely as not (a 50% or better probability) that the Veteran's right foot bunion or hallux valgus was caused or aggravated by his service-connected left knee disability (to include as due to an altered gait)?  The rationale should reflect consideration of the Veteran's report that he favors his right foot due to the left knee disability.  The examiner should comment on the March 2009 podiatry note, and the March 2009, May 2009, September 2011, November 2013, and February 2015 medical opinions in the record, expressing agreement and disagreement with each, and explaining the rationale for the agreement or disagreement.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as deemed appropriate.  

3. The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

